ORDER

PER CURIAM.
Plaintiff Jane Doe (Doe) filed a petition and class action petition for declaratory judgment and injunction in the Circuit Court for St. Louis County against the Missouri Department of Social Services, Deborah E. Scott, Director; the Missouri Division of Family Support, Janel R. Luck, Director; the Missouri Division of Medical Services, Michael Ditmore, Director; the Missouri Division of Legal Services, Harry Williams, Director (collectively referred to as the Department). Doe claims the Department failed to provide proper notice of an adverse action to a beneficiary of state services or benefits under Missouri’s MC + health care insurance assistance program for low-income families. The trial court granted the Department’s motion to dismiss Doe’s Supplemental Petition and Doe appeals. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).